DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 12/10/2021 after the non-final rejection of 10/15/2021. In this response, Applicant amended claims 1, 3-4, 6-9, 11, 13-14, 16-18, 20, canceled claim 10 and added no new claims. Thus, claims 1-9 and 11-20 are currently pending in this application and are examined below.

Response to amendments and arguments

2.	The Applicants have acknowledged the allowable subject matter indicated in previous office actions rewritten the independent claims. The Applicant’s arguments are therefore persuasive in conjunction with these amendments submitted in this latest response and an updated search. Instant claims 1-9 and 11-20 are therefore in condition for allowance. 

                        Allowable Subject Matter

3.	Claims 1-9 and 11-20 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior 

Most pertinent prior art:

Wetjen (U.S. Patent Application Publication # 2015/0106091 A1) in para 82 and figure 5, teaches an the audio stream 505 that may contain multiple channels of audio in one embodiment, each channel corresponding to a particular caller, also referred to as a speaker or user. The audio is provided to an automatic speech recognition service or services at 510, which provides word probabilities. Para 109 and figure 6, teach that words and phrases are then selected from among the non-matching words and phrases from each speech recognition service such that the selected words have the highest confidence values and are correctly aligned in time with the matching words and phrases to form a new complete recognition result containing the best selections from the results of all speech recognition services. Paragraphs 58-60 and figure 2, teach that the audio is tagged with information identifying the speaker corresponding to each audio stream applying a timestamp, along with other metadata, and forwards this changed audio stream for transcription. Para 111 and figure 7, teach that audio is provided at 705, and may comprise a separate audio channel Paragraphs 61-62 and figure 2, as an example illustrate two users, 205 and 210 speaking, with respective audio streams 215, 220 being provided to a coupled mixer system 225. When a user or participant speaks, their voice is captured as a unique audio stream which is sent to the mixer 225 for processing. Mixer 225, records the speaker of each audio stream separately, applying a timestamp, along with other metadata, and forwards the audio stream for transcription to transcriber system 235. The audio is tagged with information identifying the speaker corresponding to each audio stream. The transcriber system 235 provides a text based transcript on a text connection 240 to the mixer 225. The speaker's voice is transcribed in near-real time via a third party transcription server. Transcription time reference and audio time references are synchronized. Audio is mixed and forwarded in real time. Para 109 and figure 6, teach method 600 that combines the results from multiple speech recognition services to produce a more accurate result. Given an audio stream consisting of multiple user correlated channels, the same audio is processed by multiple speech recognition services. Results from each of the speech 

Brittan (U.S. Patent Application Publication # 2003/0120486 A1) in para 24 and figure 2, teaches a first recognizer 21 produces a respective recognition hypothesis for each successive portion of the speech input stream 35 from user 2. These speech portions can be individual phones, words or may be complete phrases. Para 26, further teaches that at the remote resource 25, the recognition hypotheses received from the mobile appliance 20 are combined by a combiner 40 with the recognition hypotheses produced by the recognizer 27 in respect of 

Lavilla (U.S. Patent Application Publication # 2020/0160845 A1) in para 117, teaches a sliding time window process including determining a time window having a start time and a maximum window size; determining a sub-window size that is less than the maximum window size; extracting the particular scores for a particular class from output of the one or more classifiers over a sequence of time intervals each having the sub-window size until the maximum window size is reached; determining a decision for the particular class using score data that corresponds to a midpoint of the time window; determining a new time window by incrementing the start time by the sub-window size; repeating the extracting the particular scores and the determining the decision using the new time window; wherein the classifiers have been trained to perform automatic speaker recognition.

Diamant (U.S. Patent Application Publication # 2019/0341050 A1) in para 4 and figures 1A-1C, teaches facilitating a remote conference including receiving a digital video and a computer-readable audio signal. A face recognition machine is operated to recognize a face of a first conference participant in the digital video, and a speech recognition machine is operated to translate the computer-readable audio signal into a first text. An attribution machine attributes the text to the first conference participant. A second computer-readable audio signal is 

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claims, namely a computer implemented method of processing audio streams captured during a meeting by a plurality of distributed devices includes operations performed by one or more processors, the operations comprising performing speech recognition on each audio stream by a corresponding speech recognition system to generate utterance-level posterior probabilities as hypotheses for each audio stream; aligning the hypotheses and formatting them as word confusion networks with associated word-level posteriors probabilities; 

Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

4.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Garcia (U.S. Patent Application Publication # 2013/0058471 A1), Faulkner (U.S. Patent Application Publication # 2018/0307383 A1), Ghaemmaghami (U.S. Patent Application Publication # 2019/0304470 A1), Kurganov (U.S. Patent # 7327723 B2), Chen (U.S. Patent Application Publication # 2016/0284354 A1), Cloran (U.S. Patent Application Publication # 2010/0063815 A1), Ponceleon (U.S. Patent Application Publication # 2003/0187642 A1), Di Censo (U.S. Patent Application Publication # 2016/0065884 A1), Nevenka (U.S. Patent Application Publication # 2003/0108334 A1), Schrage (U.S. Patent # 6850609 B1), Goel (U.S. Patent Application Publication # 2018/0308487 A1). These references are also included in the attached PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)